                                                                                Mffl/I/U
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK



                                                   Complaint for a Civil Case


(Write thefull name ofeach plaintiffwho isfiling
                                                   =gVJLS^7178
                                                   (to befilled in by the Clerk's Office)
this complaint. Ifthe names ofall the plaintiffs
cannotfit in the space above, please write "see    Jury Trial:    □ Yes      □ No
attached" in the space and attach an additional                   (check one)
page with thefull list ofnames.)

   -against-)                                                VITALIANO, J.
                                                                 ORENSTEIN, MJ.
                LH
 (yforh^oL^           iA/yJlMf
(Write thefull name ofeach defendant who is
being sued. Ifthe names ofall the defendants
cannotfit in the space above, please write "see
attached" in the space and attach an additional
page with thefull list ofnames.)
                                                                 PR© SE OFFICEi
I.   The Parties to This Complaint

     A.    The Plamtiff(s)

           Provide the information below for each plaintiff named in the complaint. Attach
           additional pages if needed.

                   Name                  -T^oys/A/                   C/Ay-r/y//^
                   Street Address
                                                                    /^cf
                   City and County         £ t?/S C /o.              "3"
                   State and Zip Code             A/ IT         O
                   Telephone Number              ^£> 8' 5-^ S~             3c//
                   E-mail Address
                                             13OVS"/ a/' jLoa                    Q r>^(^</■ Cor^


     B.    The Defendant(s)

           Provide the information below for each defendant named in the complaint,
            whether the defendant is an individual, a government agency, an organization, or
           a corporation. For an individual defendant, include the person'sjob or title (if
           known). Attach additional pages if needed.

            Defendant No. 1

                   Name

                   Job or Title
                   (if known)
                   Street Address

                   City and County
                   State and Zip Code        /lyw        y^rK         iiS/^        / poy^
                   Telephone Number
                   E-mail Address
                   (if known)

            Defendant No.2

                   Name

                   Job or Title
                                                            t
                   (if known)                                                                 I




                   Street Address           ///^                     ^                  LCC^^
                   City and County
                     State and Zip Code                                      /00B&
                     Telephone Number
                     E-mail Address
                     (if known)

             Defendant No. 3

                     Name

                     Job or Title
                     (if known)                                                                       I




                     Street Address           f //C/-                C^cJt                           czaS
                     City and County                  ^orf<
                     State and Zip Code         A>^. y. ioo^
                     Telephone Number
                     E-mail Address
                     (if known)

             Defendant No.4

                     Name                       J £>           ryi' CljjU^cZ,
                     Job or Title
                     (if known)
                     Street Address

                     City and County         Ci^ST 0^^ ^ ^
                     State and Zip Code           ^orTfL          Q_a^rol(*^^
                     Telephone Number
                     E-mail Address
                     (if known)

II.   Basis for Jurisdiction

      Federal courts are courts of limited jurisdiction (limited power). Generally, only two
      types of cases can be heard in federal court: cases involving a federal question and cases
      involving diversity ofcitizenship ofthe parties. Under 28 U.S.C.§ 1331, a case arising
      under the United States Constitution or federal laws or treaties is a federal question case.
      Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
      State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
      case. In a diversity ofcitizenship case, no defendant may be a citizen ofthe same State
      as any plaintiff.
      E-mail Address
      (if known)

Defendant No.6

      Name

      Job or Title
      (if known)
      Street Address                             oc<.</y
                            ^1       jf!   r/
                                                              2^ oCD
      City and County
      State and Zip Code    lU' C' jS:i. I ~7
      Telephone Number


      E-mail Address
      (if known)

Defendant No. 7

      Name

      Job or Title
      (if known)
      Street Address        ^/3-CP
      City and County
      State and Zip Code      CL(X. -           / OH-
      Telephone Number


      E-mail Address
      (if known)

Defendant No.8

      Name

       Job or Title
      (if known)
       Street Address

       City and County
       State and Zip Code        AJ - c-                / 7
                            If the defendant is a corporation

                            The defendant,(name)                             ,is
                            incorporated under the laws ofthe State of(name)
                                                        ,and has its principal place of
                            business in the State of(name)                              • Or is
                            incorporated under the laws of(foreign nation)
                                                          ,and has its principal place of
                             business in(name)

                    (Ifmore than one defendant is named in the complaint, attach an
                    additional page providing the same informationfor each additional
                     defendant.)

             3.      The Amount in Controversy

                     The amount in controversy—^the amount the plaintiff claims the defendant
                     owes or the amount at stake—^is more than $75,000, not counting interest
                     and costs of court, because (explain)'.              ^
                                                       CLO          CJ             S


in.   Statement of Claim

      Write a short and plain statement ofthe claim. Do not make legal arguments. State as
      briefly as possible the facts showing that each plaintiff is entitled to the damages or other
      relief sought. State how each defendant was involved and what each defendant did that
      caused the plaintiff harm or violated the plaintiffs rights, including the dates and places
      ofthat involvement or conduct. If more than one claim is asserted, number each claim
      and write a short and plain statement ofeach claim in a separate paragraph. Attach
      additional pages if needed.
IV.   Relief

      State briefly and precisely what damages or other reliefthe plaintiff asks the court to
      order. Do not make legal arguments. Include any basis for claiming that the wrongs
      alleged are continuing at the present time. Include the amounts ofany actual damages
      claimed for the acts alleged and the basis for these amounts. Include any punitive or
      exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
      actual or punitive money damages.


       (jrOj^\r                                     b'(L QL]zcLLcisL(^

       L^sS /$L^                   Pro

V.    Certification and Closing

      Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
      knowledge,information, and beliefthat this complaint:(1)is not being presented for an
      improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
      cost oflitigation;(2)is supported by existing law or by a nonfnvolous argument for
      extending, modifying, or reversing existing law;(3)the factual contentions have
      evidentiary support or,if specifically so identified, will likely have evidentiary support
      after a reasonable opportunity for further investigation or discovery; and (4)the
      complaint otherwise complies with the requirements of Rule 11.

      A.       For Parties Without an Attorney

               I agree to provide the Clerk's Office with any changes to my address where case-
               related papers may be served. I understand that my failure to keep a current
               address on file with the Clerk's Office may result in the dismissal of my case.

               Date ofsigning:               20/^

               Signature ofPlaintiff
               Printed Name of Plaintiff
                                                    ■3 / ^ ^ CoiJj£^ X.CL-f^'^^
                                                                 '/ /i^,

                                                      /^ - /^- / ^




z?«a                      ^of -««>- S^ff-^lu^ '^®'
    ^ kjjl-oulX^
 ^ ^j ^JjoA^S
                                               '                                         —/
   /t^             Q y^    /tOo^yys                                                 tB        ^0/2.
         ^       tcf ^(rijLnTt                                                      >/ iJa£
             ^            r?/^                 ^ 5"               e>::7^^<7%^ err^ r?7^
                 )4> UZJL-                   TX-^                                /"■-- &SCA^
                                         . ^                          i              \




         (T                   <r                                                               ,
4^ (W                  &-ftci /Pjz^CJS.'^^ (-TTjLJLff^                    zzt>c^ <.:><:. ■Kc'^S/o^-'
Q^ y4Zo(,.^A<4- //                      "S? (3U'\jl (Lq^-e. ' It                    7Aj- sju^TA.
^\JUou             Cj>f^ pO-tZc/ l/p/t^yi^'5i^-->L^
 Owiu^ /^7^ /-^ix- pL^i'iyUtJLy ^                                         <Lus^^          u^/^
/^/^•'                           4L.n^:?y^ pijL^/Z ^<fi<^        H.
         f f%f^'^u/o^' k/^Ue cp^A-Z^i^/A^ 4^
nfo^lt^                             J           ^                     Ppt^ C^/r/7/Z-^
 4~^                                           /I'-t-^ y<.^AX.                      fiAZ-i-p/
  ftj. ^^uAJ^'^u                                                              J
  ^b-T'^U    y
                   it        ~-o—
                                  a^ cuPoCCfPo-^ ^
                                          ^             1^        * V/y     <T^ .

                        cccn-           wv /f^-n
                             ^ xP'^Mu^Mc 't"^ xu-y-H^^C
                               ^                                   M            Z^CxJu
     to              ~Z^                     pa,^^jL0^ ^fi' ^                       /Qje-^       '
                        t
     2* Ijf /y7' A.4^y2^                              U^yyTy^-*~iy'^ ot^

                                        'TTL/s'                   ^^                    oolJ^
                                         ' ^^--GP-iZ-eAJZ-X^^^                      LV^<r TXjz
    Aj^ (^(v^        (oA^^>S                                                 c^o e> ^           ujUz)
                                             7^. •:^                             a^ ^


    ^ ^                                 ao.a                                              y
    /^^.rA^. ^                               c^cJfi:UJUs                    4iJuU/<r ^
    v/       "                                                    '
                 ^                        ^o^fLsi^ UJ O^lJx                 ^

                     p' J^^ ^                                              ru^                  P,^
           ^T(^ SM-                                                                             V
    t-r*                 pnshAJH^ t-^-i^CaC to r                           ^ / j^            -A~-
    fru.' o^A Ai^A                 <-

           c^t<>^                       ^^                             u7A^<2^r^•^>■/-^ aki-^cC

                                                                  Cosi- r^ s^j^^svo,^
    <^k>^AK- Suoc nro'^TCs' ^p£_^^ci^^. -p^o/n /~3/n.
■ExjfP' EfEv ittU Ai/ Zy,^^ ^aS CUUctE^
^                    cu^c/                        /5--z_G   cjc
    ^                             ^             CAjLaz-t^'^

 IAJ^                         t          Q-iaS^ C(9-r>zJL <jJ La-^^        tt/^-S^
         ^             if^               S^^JL ta-t^LxJ^                j^<lSiA>f--^^-^^

              ^ Src^^

           ^
ynoziAt^               )^ C^i-^-cXiX el^}zA^             ^            juaa^
                    U-^ w<^-r 4-e                            ^
yn4^^<ju^- J.Aj-iP^ P' A' AAjl ho^^ .Aiex^Y^^
        ^CP   AzA-i^ (AjL. ~A2>(P' Is-C-AzAaJ-' •
               3^? HjiMzlC            niUZAZ- n-Titss-^^
  ^                          /?/>^


    K/t^                              ^                .,. . ■ Ct- <1^,
    ^£■7= ;, 77L^ a-2>
    nr              "i^                                    ^ C<^               .
              Ai/-/-
     ^,i c,^.                                                 ^ ^
               T-fi stJL                   T^
                             •v


         P«-kJ%^ ^ yrjLc
IJ^.             r-^             '        ;^,


         n^-f-                                      ■


^           ^ ■>, u^'



fs „                        ^
 ^ ryiH                                         ojca.^


 oluX-   Pyi£>(^^'^.   <-                       A   d
           tX.                  c^T—^
                       b-A-bTAAf^A^
 PeLf-^t^ plaaa^                      <
           /Cc.                            ~fr^DC
           (J u/<s'^<yy A.c>.<mSI_ r>ts^ ^sT^
/AV 7?x tA a/ CXjl                        ? v<^tiL
^                       ijst^cy Aaot^             CJCH^ jys S
Tt         '^ /s

                  -i.u u.
, ,               .     ^           ks^ J2ass
Y(U^
 \



/     /S           ••                               ^ / -y      «     >
                                .                   <S¥^

^-p{J3Ci(' Tto^ cfU^


  JZT       y^Ci- h^yUdu^ , yai^                             ^
hrj^/''^ AW 7^ AWy"/-^
■/tA 5>A-Za C,&ix/d d<^^^yTtJi>'d~<' ^            (LyCoo^.y-^^'y^'^
a/1           ok^tyxdsc^s cU^yidAd ds^jCrz^ y^
           ocF/-^ /7y^
              c^. g^^ ^                                      ^
 ^^MjL                   A'                        pr^yyi/s^
 ^i/s~ //x^S-iy^<d<dTs              r>tL k) ^ -Ftdz-^'p. a_CL/=ti
                                          IXx-



    ^4ji^ CyO-TyUy'^e^C^Ceo^ /yi^                            'y2j:iA-i^                        /^Q-^




   ^                                     j: ^jz,^
         ^>f-t<5>-<--v^i_.^ ki^XJi^^^O^'-b-LAj fx^       ^:ijLjCL/:^LyeyC'OXZ^

^^JUUl_fi~/o^. £jzi_ uJzjdL djL.fdZ^^(c>c3^ ^
          2-^/!- lQ-tyi.\J^         ®       ^ '^(Za.au^C >S2^
^£>//,                    5W- AxJ <>
  Of,     njimj(su^                                                                       ^

                IaJi^^^ -/i^/ cl/i:^ C\^i^                      rj/-
               ^AjS)



        IaJ^              /y(i\Jl ^              /i-^                                   MSUV*^ / "1^
                  dLU-^ f^f^O               IcLe^Cf^ 7^5 UyQSi^ ^^^jCUajC^
    ^/'vS                               oisu^        o                           /7d^          cXZ,&^
                   ^y^y-fcJL ci^ '^oj^sS^


/? 0 7^ />^ ^
^                                   /o pnyu^                                  o»^<jPf'
                                                                                     1


    ccA^a^ ^                        Pr<scjL-5S uAcajl uAXcP
Of-^^e/ <7^o A-C PoLX-<.J^ y^CsA/-^ (Ob/W-T^ i^-J                            /yia''iS->-^
    uJiZL




                                                                  <a£>




    /       d-& 0^ a-o-oj,




      <0^                     _Jr)JlP^^MJ-2_f^         ^ j                CU<-^^P


        c/ ^                 f- rs ^             . /-f^
                             oCi^ ^_J             ojUs 'f'^^^Stc/ u ? ■ UJ~^ njuu2f>
        \1 ^         CJL -



                                                                           /•/o^r

                                                                         (^paaJz
